Citation Nr: 0737831	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-00 645	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50% for a 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1970.  He received the Purple Heart, among other awards.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2001 rating action that granted service 
connection for PTSD and assigned an initial 50% rating 
therefor.  

In February 2002, the veteran testified at a hearing before a 
decision review officer at the RO; a transcript of the 
hearing is of record.

This appeal also arises from a November 2002 rating action 
that denied a T/R.

By rating action of May 2004, the RO granted service 
connection for diabetes mellitus and assigned an initial 20% 
rating therefor; that 20% rating was confirmed and continued 
by rating action of July 2004.  A Notice of Disagreement with 
the initial 20% rating was received in January 2005.  The 20% 
rating was confirmed and continued by rating action of March 
2005.  A Statement of the Case (SOC) was issued in August 
2005, but the veteran did not perfect his appeal by filing a 
timely Substantive Appeal.  

For the reasons stated below, the issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.




REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)), the 
Board finds that all development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

November 2002 private insurance records disclose that the 
veteran was awarded Social Security Administration (SSA) 
disability benefits in December 2001.  In May 2005, the 
veteran reported continuing to receive SSA disability 
benefits in connection with his claim for a T/R, and June 
2006 private insurance records indicated that he continued to 
receive those SSA benefits.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, 
when the VA is put on notice of the existence of SSA records, 
as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; also, Lind v. 
Principi,   3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
folder a copy of the SSA decision awarding the veteran 
disability benefits, together with all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 

A June 2007 VA psychiatric examination report noted that, 8 
to 12 months ago, the veteran was referred by his physician 
to see a psychiatrist at Akron General Hospital, and that he 
had continued treatment at the Akron community based 
outpatient clinic.  As such medical records are pertinent to 
the issues on appeal, the Board finds that the RO should 
contact the veteran and request him to sign and submit forms 
authorizing the release to the VA of all such records of 
private psychiatric treatment.  Thereafter, the RO should 
attempt to obtain the additional evidence for which the 
veteran provides sufficient information and authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.   

On remand, the RO should also obtain all records of 
outstanding psychiatric treatment and evaluation of the 
veteran at the Brecksville, Ohio VA Medical Center (VAMC) 
from July 2006 up to the present time, and at the Akron, Ohio 
VA outpatient clinic from May 2007 up to the present time.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits in approximately 
December 2001, together with all medical 
records underlying that determination.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.  

2.  The RO should obtain all records of 
outstanding psychiatric treatment and 
evaluation of the veteran at the 
Brecksville, Ohio VAMC from July 2006 up 
to the present time, and at the Akron, 
Ohio VA outpatient clinic from May 2007 
up to the present time.  In requesting 
these records, the RO should follow the 
current procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

3.  The RO should send the veteran and 
his representative a letter requesting 
him to provide authorization to enable it 
to obtain all records of psychiatric 
treatment and evaluation at the Akron, 
Ohio General Hospital from 2006 to the 
present time, as well as all records of 
follow-up psychiatric treatment and 
evaluation at the Akron community based 
outpatient clinic from 2006 to the 
present time. 
  
4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  This should 
include obtaining copies of all records 
of psychiatric treatment and evaluation 
at the Akron General Hospital and the 
Akron community based outpatient clinic.  
All records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 



5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

